                  Case 4:20-cv-08679-KAW Document 1 Filed 12/08/20 Page 1 of 9




     Susan Brown (SBN #287986)
 1
     SUSAN BROWN LEGAL SERVICES
 2   388 Market Street, Suite 1300
     San Francisco, CA 94111
 3   susan@susanbrownlegal.com
     Telephone: (415) 712-3026
 4
 5   Additional counsel appear on signature page

 6   Attorney for Plaintiff Eugene Mannacio and the
     Proposed Class
 7
 8                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN FRANCISCO DIVISION
10
       EUGENE MANNACIO, individually and
11     on behalf of all others similarly situated,        Case No.

12                                                        CLASS ACTION COMPLAINT FOR
                                Plaintiff,                INJUNCTION AND DAMAGES
13                v.
14                                                        Class Action

15     ALPHACORE CAPITAL LLC
                                                          JURY TRIAL DEMAND
16
                                Defendant.
17
18
             Plaintiff Eugene Mannacio, by his undersigned counsel, for this class action complaint
19
     against Defendant AlphaCore Capital LLC (hereinafter “AlphaCore” or “Defendant”) and its
20
     present, former, and future direct and indirect parents, subsidiaries, affiliates, agents, and related
21
     entities, alleges as follows:
22
                                             I.   INTRODUCTION
23
             1.        Nature of Action: This case arises from Defendant’s unsolicited telemarketing in
24
     violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
25
             2.        The telemarketing targeted, among other telephone lines, cellular telephones and
26
     numbers listed on the National Do Not Call Registry (“NDNCR”).
27
28
                                                   -1-
                           CLASS ACTION COMPLAINT FOR INJUNCTION AND DAMAGES
                                    Mannacio v. AlphaCore Capital LLC
                 Case 4:20-cv-08679-KAW Document 1 Filed 12/08/20 Page 2 of 9




 1          3.      For every 17,000,000 robocalls, there’s only one TCPA lawsuit in federal court.
 2   Compare Mike Snider, Robocalls Rang Up a New High in 2019 (Jan. 15, 2020),
 3   https://www.usatoday.com/story/tech/2020/01/15/robocalls-americans-got-58-5-billion-
 4   2019/4476018002/ (58.5 billion robocalls); with WebRecon, WebRecon Stats for Dec 2019 &
 5   Year in Review (last visited December 7, 2020), https://webrecon.com/webrecon-stats-for-dec-
 6   2019-year-in-review/ (3,267 TCPA complaints).
 7                                           II.   PARTIES
 8          4.      Plaintiff Eugene Mannacio (“Plaintiff”) is a natural person.
 9          5.      Plaintiff resides in Novato, California.
10          6.      AlphaCore Capital is a limited liability company.
11          7.      AlphaCore Capital’s principal place of business is 875 Prospect Street, Suite 315
12   in La Jolla, CA 92037.
13          8.      AlphaCore Capital does business in California, in this District.
14                              III.    JURISDICTION AND VENUE
15          9.      Jurisdiction: This Court has federal-question subject matter jurisdiction pursuant
16   to 28 U.S.C. § 1331 because the TCPA is a federal statute. 47 U.S.C. § 227; Mims v. Arrow Fin.
17   Servs., LLC, 565 U.S. 368, 372 (2012).
18          10.     Personal Jurisdiction: This Court has personal jurisdiction over Defendant
19   because its principal place of business is in California and the telemarketing at issue targeted a
20   California area code.
21          11.     Venue: Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2)
22   because a substantial part of the events giving rise to Plaintiff’s claims—namely, the direction of
23   the illegal telemarketing from Defendant’s office—occurred in this District.
24          12.     Intradistrict Assignment: Assignment to this Division is proper pursuant to Civil
25   Local Rule 3-2(c) because a substantial part of the events or omissions that give rise to Plaintiff’s
26   claims—namely, the illegal telemarketing occurred in Novato.
27
28
                                                -2-
                        CLASS ACTION COMPLAINT FOR INJUNCTION AND DAMAGES
                                 Mannacio v. AlphaCore Capital LLC
               Case 4:20-cv-08679-KAW Document 1 Filed 12/08/20 Page 3 of 9




 1                                           IV.    FACTS
 2   A.     The Enactment of the TCPA and the FCC’s Regulations Thereunder
 3          13.     Enacted in 1991, the TCPA’s sponsor described unwanted robocalls as “the
 4   scourge of modern civilization. They wake us up in the morning; they interrupt our dinner at
 5   night; they force the sick and elderly out of bed; they hound us until we want to rip the telephone
 6   out of the wall.” 137 Cong. Rec. 30,821 (1991) (statement of Sen. Hollings).
 7          14.     Prior Express Written Consent: The FCC has made clear that “prior express
 8   written consent” is required before making telemarketing robocalls to wireless numbers.
 9   Specifically, it ordered:
10
                    [A] consumer’s written consent to receive telemarketing robocalls
11                  must be signed and be sufficient to show that the consumer: (1)
                    received clear and conspicuous disclosure of the consequences of
12                  providing the requested consent, i.e., that the consumer will receive
                    future calls that deliver prerecorded messages by or on behalf of a
13
                    specific seller; and (2) having received this information, agrees
14                  unambiguously to receive such calls at a telephone number the
                    consumer designates. In addition, the written agreement must be
15                  obtained without requiring, directly or indirectly, that the agreement
                    be executed as a condition of purchasing any good or service.
16
     In the Matter of Rules & Regulations Implementing the Telephone Consumer Protection Act of
17
     1991, 27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks omitted).
18
            15.     Do Not Call Registry: Additionally, the TCPA outlaws unsolicited telemarketing
19
     (robocalls or otherwise) to telephone numbers on the NDNCR. 47 U.S.C. § 227(c); 47 C.F.R.
20
     § 64.1200(c)(2). Encouraging people to hold telemarketers accountable on behalf on their fellow
21
     Americans, the TCPA provides a private cause of action to persons who receive such calls.
22
     47 U.S.C. § 227(c)(5).
23
     B.     Factual Allegations Regarding Defendant
24
            16.     AlphaCore is a “wealth advisory firm with a national presence dedicated to
25
26   providing [its] clients with comprehensive wealth management plans.”

27   https://www.alphacorecap.com/ (last visited December 8, 2020).

28          17.     To generate business, AlphaCore relies on telemarketing.
                                                 -3-
                         CLASS ACTION COMPLAINT FOR INJUNCTION AND DAMAGES
                                  Mannacio v. AlphaCore Capital LLC
               Case 4:20-cv-08679-KAW Document 1 Filed 12/08/20 Page 4 of 9




 1          18.     Those telemarketing calls violate the TCPA when they are made to residential
 2   consumers on the National Do Not Call Registry.
 3   C.     Defendant’s Unsolicited Telemarketing to Plaintiff
 4          19.     Plaintiff is, and at all times mentioned herein was, a “person” as defined by
 5   47 U.S.C. § 153(39).
 6          20.     Plaintiff owns and uses the telephone number 415-883-XXXX.
 7          21.     Plaintiff’s telephone number is used for residential purposes only and is not
 8   associated with a business.
 9          22.     Plaintiff’s telephone number has been listed on the NDNCR since 2003.
10          23.     Plaintiff has never done business with AlphaCore.
11          24.     Plaintiff has never consented to receive calls from AlphaCore.
12          25.     Despite these facts, on December 2, 2020, Plaintiff received at least two
13   telemarketing calls from AlphaCore.
14          26.     Plaintiff was not interested and hung up during the first call.
15          27.     However, Defendant called Plaintiff back a second time.
16          28.     During the second call, the caller inquired as to whether Plaintiff or his wife were
17   interested in AlphaCore’s investing services.
18          29.     The caller identified himself as “Michael” and stated that he was calling from
19   from AlphaCore Investing.
20          30.     “Michael” confirmed that he was an employee of AlphaCore.
21          31.     The purpose of the call was to again inquire as to whether Plaintiff or his wife
22   were interested in AlphaCore’s investing services.
23          32.     Again, Plaintiff was not, nor had he ever been, interested in AlphaCore’s services.
24          33.     During the second call from AlphaCore, Plaintiff asked “Michael” if he knew that
25   his telephone number was on the National Do Not Call Registry.
26          34.     “Michael” stated that he was not aware.
27
28
                                                -4-
                        CLASS ACTION COMPLAINT FOR INJUNCTION AND DAMAGES
                                 Mannacio v. AlphaCore Capital LLC
               Case 4:20-cv-08679-KAW Document 1 Filed 12/08/20 Page 5 of 9




 1          35.     Both of the telemarketing calls Plaintiff received were placed from Caller ID
 2   number (201) 696-8422.
 3          36.     Plaintiff and the other call recipients were harmed by these calls. They were
 4   temporarily deprived of legitimate use of their phones because the phone line was tied up during
 5   the telemarketing calls and their privacy was improperly invaded. Moreover, these calls injured
 6   Plaintiff and the other call recipients because they were frustrating, obnoxious, annoying, were a
 7   nuisance and disturbed the solitude of plaintiff and the class.
 8                              V.    CLASS ACTION ALLEGATIONS
 9          37.     Class Definition: Pursuant to Federal Rule of Civil Procedure 23(b)(2) and (b)(3),
10   Plaintiff brings this case on behalf of a class defined as follows:
11
                    All persons in the United States to whom: (a) Defendant and/or a
12                  third party acting on Defendant’s behalf made more than one call
                    advertising its goods or services; (b) within a 12-month period; (c)
13                  to a residential telephone number; (d) that was listed on the National
                    Do Not Call Registry for at least 31 days; (e) between the date four
14
                    years before the filing of the original complaint in this case and the
15                  first day of trial.

16   This is referred to as the “Class.”
17          38.     Plaintiff is a member and proposed representative of the Class.
18          39.     Exclusions: Excluded from the Class are Defendant, any entity in which any of
19   Defendant has a controlling interest or that has a controlling interest in any of Defendant,
20   Defendant’ legal representatives, assignees, and successors, the judges to whom this case is
21   assigned and the employees and immediate family members of all of the foregoing.
22          40.     Numerosity: The Class is so numerous that joinder of all its members is
23   impracticable as telemarketing campaigns are typically conducted en masse.
24          41.     Commonality: There are many questions of law and fact common to Plaintiff and
25   class members makes this dispute amenable to classwide resolution. These common questions of
26   law and fact include, but are not limited to, the following:
27                  a.      whether the calls were dialed were solicitations;
28
                                                 -5-
                         CLASS ACTION COMPLAINT FOR INJUNCTION AND DAMAGES
                                  Mannacio v. AlphaCore Capital LLC
               Case 4:20-cv-08679-KAW Document 1 Filed 12/08/20 Page 6 of 9




 1                  b.      whether Defendant’s desire to sell its services constitutes an “emergency”
 2   within the meaning of the TCPA;
 3                  c.      whether Defendant is in the United States;
 4                  d.      whether Defendant had a pattern and practice of failing to obtain prior
 5   express written consent from people to whom they directed telemarketing;
 6                  e.      whether Defendant had a pattern and practice of failing to remove
 7   numbers on the NDNCR from their telemarketing lists;
 8                  f.      whether Defendant’ violations of the TCPA were knowing or willful; and
 9                  g.      whether Defendant should be enjoined from continuing to telemarket to
10   people in violation of the TCPA.
11          42.     Typicality: Plaintiff’s claims are typical of the claims of the Class. Plaintiff’s
12   claims and those of the Class arise out of the same automated telemarketing by Defendant and
13   seek the same legal and equitable remedies.
14          43.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Class.
15   Plaintiff has retained competent and capable counsel experienced in TCPA class action litigation.
16   Plaintiff and his counsel are committed to prosecuting this action vigorously on behalf of the
17   Class and have the financial resources to do so. The interests of Plaintiff and his counsel are
18   aligned with those of the proposed class.
19          44.     Superiority: The foregoing common issues predominate over any individual
20   issues, making a class action the superior means of resolution. Adjudication of these common
21   issues in a single action has important advantages, including judicial economy, efficiency for
22   class members, and classwide res judicata for Defendant. Classwide relief is essential to compel
23   Defendant to comply with the TCPA.
24          45.     Appropriateness: Defendant has acted on grounds generally applicable to the
25   Class, thereby making final injunctive relief and corresponding declaratory relief appropriate on
26   a classwide basis.
27                               VI. FIRST CLAIM FOR RELIEF
                                  Telephone Consumer Protection Act
28
                                                  -6-
                          CLASS ACTION COMPLAINT FOR INJUNCTION AND DAMAGES
                                   Mannacio v. AlphaCore Capital LLC
                 Case 4:20-cv-08679-KAW Document 1 Filed 12/08/20 Page 7 of 9




                                     (Violation of 47 U.S.C. § 227)
 1
                                  (On Behalf of Plaintiff and the Class)
 2
             46.    Plaintiff repeats and realleges the prior paragraphs of this Complaint and
 3
     incorporates them by reference.
 4
             47.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o
 5
     person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber
 6
     who has registered his or her telephone number on the national do-not-call registry of persons
 7
     who do not wish to receive telephone solicitations that is maintained by the federal
 8
     government.”
 9
             48.    Any “person who has received more than one telephone call within any 12-month
10
     period by or on behalf of the same entity in violation of the regulations prescribed under this
11
     subsection may” may bring a private action based on a violation of said regulations, which were
12
     promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone
13
14   solicitations to which they object. 47 U.S.C. § 227(c).

15           49.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Class received

16   more than one phone call in a 12-month period by or on behalf of Defendants in violation of

17   47 C.F.R. § 64.1200, as described above. As a result of Defendant’s conduct as alleged herein,

18   Plaintiff and the Class are entitled to a minimum of $500 in damages, and up to $1,500 in

19   damages, for each violation.
20           50.    Plaintiff is also entitled to an injunction under the TCPA and seeks to enjoin the
21   Defendant from making telemarketing calls to numbers on the National Do Not Call Registry.
22                                  VII.   PRAYER FOR RELIEF
23          WHEREFORE, Plaintiff, on his own behalf and on behalf of all class members, prays for
24   judgment against Defendant as follows:
25          A.      Certification of the proposed Class;
26          B.      Appointment of Plaintiff as representative of the Class;
27          C.      Appointment of the undersigned counsel as counsel for the Class;
28          D.      A declaration that actions complained of herein violate the TCPA;
                                                   -7-
                       CLASS ACTION COMPLAINT FOR INJUNCTION AND DAMAGES
                                   Mannacio v. AlphaCore Capital LLC
                 Case 4:20-cv-08679-KAW Document 1 Filed 12/08/20 Page 8 of 9




 1          E.      An order enjoining Defendant from making telemarketing calls to numbers on the
 2   National Do Not Call Registry;
 3          F.      An award to Plaintiff and the Class of damages, as allowed by law;
 4          G.      Leave to amend this complaint to conform to the evidence presented at trial; and
 5          H.      Orders granting such other and further relief as the Court deems necessary, just,
 6   and proper.
 7                                   VIII.   DEMAND FOR JURY
 8          Plaintiff demands a trial by jury for all issues so triable.
 9                                 IX.   SIGNATURE ATTESTATION
10          The CM/ECF user filing this paper attests that concurrence in its filing has been obtained
11   from its other signatories.
12          RESPECTFULLY SUBMITTED AND DATED on December 8, 20.
13
                                                   By: /s/ Susan S. Brown
14
                                                    Susan S. Brown
15                                                  SUSAN BROWN LEGAL SERVICES
16                                                  388 Market Street, Suite 1300
                                                    San Francisco, CA 94111
17                                                  susan@susanbrownlegal.com
                                                    Telephone: (415) 712-3026
18
19                                                  Mary Carolyn Turke, Subject to Admission Pro Hac
                                                    Vice
20                                                  TURKE & STRAUSS LLP
                                                    612 Williamson Way
21                                                  Suite 201
22                                                  Madison, WI 53703
                                                    Telephone: 608-237-1775
23                                                  Email: mary@turkestrauss.com
                                                    Email: sam@turkestrauss.com
24                                                  Email: austind@turkestrauss.com
25
                                                    Anthony I. Paronich, Subject to Admission Pro Hac
26                                                  Vice
                                                    PARONICH LAW, P.C.
27                                                  350 Lincoln Street, Suite 2400
28
                                                 -8-
                         CLASS ACTION COMPLAINT FOR INJUNCTION AND DAMAGES
                                  Mannacio v. AlphaCore Capital LLC
     Case 4:20-cv-08679-KAW Document 1 Filed 12/08/20 Page 9 of 9




                                 Hingham, Massachusetts 02043
 1
                                 Telephone: (617) 485-0018
 2                               Facsimile: (508) 318-8100
                                 anthony@bparonichlaw.com
 3
                                   Attorneys for Plaintiff and the Proposed Class
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    -9-
            CLASS ACTION COMPLAINT FOR INJUNCTION AND DAMAGES
                     Mannacio v. AlphaCore Capital LLC
